           Case 1:17-vv-01467-UNJ Document 34 Filed 10/29/18 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1467V
                                   Filed: September 25, 2018
                                         UNPUBLISHED


    LESLEE MORAN,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Table Injury; Influenza (Flu) Vaccine;
                                                             Shoulder Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On October 6, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered from right shoulder injuries as a
result of receiving an influenza (“flu”) vaccine on October 9, 2014. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.
       On September 19, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has reviewed the facts of this case and
concluded that petitioner’s claim meets the Table criteria for SIRVA.” 3 Id. at 5.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
  Shoulder Injury Related to Vaccine Administration
         Case 1:17-vv-01467-UNJ Document 34 Filed 10/29/18 Page 2 of 2



Respondent further agrees that the case was timely filed, that the vaccine was received
in the United States, that petitioner suffered the residual effects or complication of her
injury for more than six months, and that no civil action or proceedings have been
pursued with regard to the vaccine-related injury. Id. Accordingly, “in light of the
information contained in the record, respondent concedes that entitlement
compensation is appropriate under the terms of the Vaccine Act . . .”
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master
